  Case 18-18285-amc           Doc 56    Filed 09/23/20 Entered 09/23/20 08:04:22            Desc Main
                                        Document     Page 1 of 2


                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE EASTERN DISTRICT OF PENNSYLVANIA
                                     (PHILADELPHIA)

In Re:
         Harry M. Scrignoli, Jr.
               Debtors(s)                                   Chapter 13

                                                            Case Number: 18-18285-amc

                            NOTICE OF MOTION, RESPONSE DEADLINE
                                     AND HEARING DATE

        Wilmington Savings Fund Society, FSB, not in its individual capacity, but solely as indenture
trustee of Citigroup Mortgage Loan Trust 2017-RP2 has filed with the Court a Motion for Relief from
the Automatic Stay under 11 USC §362(d) in order to proceed with its rights under non-bankruptcy law
with regard to the Property, located at 1447 Ridgeview Dr, Lake Ariel, PA 18436.

       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult an attorney.)

        1.     If you do not want the court to grant the relief sought in the motion or if you want the
court to consider your views on the motion, then on or before October 12, 2020 , you or your attorney
must do all of the following:

         (a) file an answer explaining your position with the Clerk's Office located at:

Clerk of the United States Bankruptcy Court for the Eastern District of Pennsylvania:

         In Philadelphia:                                      In Reading:

         900 Market Street, Suite 400                          400 Washington Street
         Philadelphia, PA 19107-4299                           The Madison Building, Suite 300
                                                               Reading, PA 19601




       If you mail your answer to the Clerk's Office for filing, you must mail it early enough so that it
will be received on or before the date stated above; and

         (b) mail a copy to movant's attorney:
  Case 18-18285-amc         Doc 56    Filed 09/23/20 Entered 09/23/20 08:04:22            Desc Main
                                      Document     Page 2 of 2


                         Daniel P. Jones, Esq.
                         Stern & Eisenberg, PC
                         1581 Main Street, Suite 200
                         The Shops at Valley Square
                         Warrington, PA 18976
                         Telephone: (215) 572-8111
                         Facsimile: (215) 572-5025
                         djones@sterneisenberg.com

  and to the Trustee:
                         Scott F. Waterman
                         Ch. 13 Trustee
                         2901 St. Lawrence Ave.
                         Suite 100
                         Reading, PA 19606

2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
attend the hearing, the court may enter an order granting the relief requested in this motion.

3.      A hearing on the motion is scheduled to be held before the Honorable Ashely M. Chan on
October 21, 2020 at 11:00AM in Courtroom Number 4, United States Bankruptcy Court, Robert N.C.
Nix Sr. Federal Courthouse, Philadelphia, PA 19107.

4.     If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

5.     You may contact the Bankruptcy Clerk's office at 215-408-2800 to find out whether the hearing
has been canceled because no one filed an answer.

                                                    STERN & EISENBERG, PC

                                                     By: /s/ Daniel P. Jones
                                                     Daniel P. Jones, Esq.,
                                                     1581 Main Street, Suite 200
                                                     The Shops at Valley Square
                                                     Warrington, PA 18976
                                                     Phone: (215) 572-8111
                                                     Fax: (215) 572-5025
                                                     Bar Number: 321876
                                                     Email: djones@sterneisenberg.com
Date: September 23, 2020
